Exhibit 10.4

 

Execution Copy

 

Newton Acquisition, Inc.

 

October 4, 2005

 

Mr. Burton Tansky
Chief Executive Officer
The Neiman Marcus Group, Inc.
1618 Main Street
Dallas, Texas 75201

 

Re:  Opportunity to Acquire Shares and Options

 

Dear Burt,

 

As you know, The Neiman Marcus Group, Inc. (“NMG”) is in the process of
undergoing a change of control, and following the change of control, 100% of its
outstanding shares will be owned by an entity called Newton Acquisition, Inc.
(“Newco”).  This transaction is pursuant to an Agreement and Plan of Merger,
dated as of May 1, 2005, by and among Newco, Newton Acquisition Merger Sub, Inc.
and NMG (the “Merger Agreement”).  Although a delay is possible, we expect that
the closing of the transaction will occur on October 6, 2005 (the “Closing”).

 

In connection with the transaction, we are pleased to offer you the opportunity
to invest in shares of common stock of Newco (the “Shares”) on the terms and
conditions set out below.  In addition, pursuant to the terms of the
non-qualified stock option agreements (each, an “Option Grant Agreement”)
awarding those options as set forth on Schedule I hereto (the “Rollover
Options”), the Committee (as defined in each such Option Grant Agreement) has
determined on October 3, 2005 (the “Committee Determination”) that these
Rollover Options will not be subject to the cash-out provisions of Section 2.2
of the Merger Agreement and will therefore remain outstanding as of the Closing
unless you choose to exercise them prior thereto, and Newco has agreed to assume
and adjust the Rollover Options not so exercised to provide you with options to
purchase shares of common stock of Newco (the “Newco Options” and together with
the Shares, your “Newco Equity”) on the same terms and conditions as set forth
in the applicable Option Grant Agreement and the plan pursuant to which such
awards were made, except as expressly set forth herein.  In addition to the
Rollover Options, you hold shares of common stock of NMG and are being given the
opportunity to invest on a tax-deferred basis by “rolling over” some of these
shares of common stock of NMG (any such shares being rolled over, the “Rollover
Shares”).

 

1.             Merger Consideration; Rollover Equity.  As a result of the
transactions contemplated by the Merger Agreement, absent an election to
contribute or “rollover” the Rollover Shares as contemplated in this agreement
(this “Agreement”), you would be entitled, with respect to your

 

--------------------------------------------------------------------------------


 

Rollover Shares, to the “Merger Consideration” (as defined in the Merger
Agreement).  In particular, you would be entitled to the Merger Consideration in
exchange for each Rollover Share (the aggregate such amount with respect to the
Rollover Shares, the “Rollover Share Merger Consideration”).  You would also be
entitled to the same consideration for shares you received pursuant to an
election, prior to the Closing, to exercise some or all of the Rollover Options
(the aggregate such amount with respect to the Rollover Options, the “Rollover
Option Merger Consideration” and, with the Rollover Share Merger Consideration,
the “Rollover Merger Consideration”).  By completing the Acceptance Form below,
you agree (i) not to exercise the Rollover Options and (ii) to contribute your
Rollover Shares to Newco.  Newco agrees to accept your Rollover Shares and
assume and adjust your Rollover Options as provided herein.  This rollover will
occur as set forth below in “Sale and Purchase of Newco Equity; Rollover
Mechanics”, and you hereby agree that as a result you will not be entitled to
receive any Rollover Merger Consideration.

 

2.             Sale and Purchase of Newco Shares; Rollover Mechanics.  By
completing and returning the Acceptance Form below, you agree to, immediately
prior to the Closing, contribute your Rollover Shares to Newco and agree to
forego any Rollover Share Merger Consideration to which you would otherwise have
been entitled absent an election to invest in the Shares.  The Rollover Shares
so contributed will be canceled and retired without any conversion thereof or
payment or distribution thereon, as set forth in Section 2.1(b) of the Merger
Agreement.  Additionally, pursuant to the terms of the Option Grant Agreements,
you will, immediately prior to the Closing, cease to have any rights with
respect to your Rollover Options including any Rollover Option Merger
Consideration to which you would otherwise have been entitled absent the
Committee Determination and your agreement not to exercise the Rollover
Options.  The Rollover Options will be converted into the Newco Options without
any payment or distribution thereon.

 

In exchange for the Rollover Shares, you will receive such number of Shares
having an aggregate value equal (based on the valuation and capitalization set
forth in Schedule I) to the aggregate value of the Rollover Shares immediately
prior to the Closing as indicated on the Acceptance Form.  As soon as
practicable following the Closing, you will either become the holder of record
or receive physical certificates of the Shares.

 

3.             Rollover Share Certificates; Assumption and Adjustment of the
Rollover Options.  With respect to the Rollover Shares, you hereby authorize NMG
to take such action as may be necessary to cause the Rollover Shares to be
rolled over.

 

You agree that you will not exercise the Rollover Options prior to the Closing. 
Newco agrees to assume the Rollover Options on their current terms and
conditions, except that:

 

(a)   the Newco Options will be fully vested at all times, except as provided in
Section 7(b) below;

 

(b)   the Newco Options will be exercisable for Shares;

 

(c)   the exercise price per Share of each Newco Option will equal the lesser of
(i) 25% of the fair market value of a Share, or (ii) the percentage of the fair
market value of a Share that equals the ratio of the exercise price per NMG
share of such option to the Merger Consideration;

 

2

--------------------------------------------------------------------------------


 

(d)   the number of Shares underlying each Newco Option shall be as set forth in
Schedule I; and

 

(e)   at least 10 days prior to the termination or expiration of any Newco
Option for any reason, if there is not a Public Market (as defined in the
Stockholders’ Agreement) for the Shares, Newco will permit you to exercise any
such vested Newco Options through net-physical settlement (i.e., by delivery of
Shares net of the number of Shares having a Fair Market Value (as defined in the
Stockholders’ Agreement, defined below) equal to the applicable exercise price
and applicable withholding taxes at the minimum statutory rate), unless
(i) Newco’s independent auditors determine that net-physical settlement of any
such Newco Options would produce less-favorable accounting consequences for
Newco or its affiliates than if you paid the exercise price for any such vested
Newco Options in cash (other than those that would have an immaterial effect) or
(ii) Newco receives advice from counsel, in accordance with Section 10 below,
that such net-physical exercise would result in a penalty under Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”).  If, in accordance
with this paragraph, you are entitled to exercise Newco Options through
net-physical exercise, Fair Market Value will be determined as set forth in the
Stockholders’ Agreement, including any right to an Outside Appraisal (as defined
therein).

 

4.             Acceptance and Closing; Conditions.  You may accept this offer
and the terms of this Agreement by completing and returning the Acceptance
Form below, in which case the closing of the acquisition of your Newco Equity
will occur immediately after the Closing.  This offer is conditioned upon the
occurrence of the Closing.  If the Closing does not occur on or before
October 17, 2005 (the “Closing Deadline”), this Agreement will be canceled and
you will have no rights with respect hereto and any Rollover Shares that you
have transferred or cash payment that you have made pursuant to Section 3 will
be returned to you; provided, that if Newco determines on or before the Closing
Deadline and in good faith that the Closing is likely to occur on or before
October 31, 2005, the Closing Deadline shall automatically be extended to
October 31, 2005.

 

5.             Limitation.  Newco, in its discretion, may limit the number of
Shares that you may purchase, and therefore may choose not to accept the full
amount of your investment election with respect to your Rollover Shares. 
Rollover Shares not so accepted pursuant to the preceding sentence will be
treated in accordance with the provisions of the Merger Agreement.

 

6.             Vesting.  Your Shares when issued will be fully vested.

 

7.             Stockholders’ Agreement; Certain Other Agreements.

 

(a)   By completing and returning the Acceptance Form below, you agree to become
a party to the Management Stockholders’ Agreement, a copy of which is attached
hereto as Annex A, as may be amended from time to time in accordance with its
terms (the “Stockholders’ Agreement”) and you will be subject to the terms and
conditions thereof with respect to your Shares; provided that the Shares shall
not be subject to the call right in Section 3(b).  Newco agrees that it will,
and that it will cause the Majority Stockholder (as defined below) to, also
become a party to the Stockholders’ Agreement.

 

3

--------------------------------------------------------------------------------


 

(b)   In addition to the terms and conditions of the Stockholders’ Agreement,
with respect to Newco Options for a total of 1,810.4095 Shares, as determined
pursuant to Schedule I (the “Excess Options”), in the event that, on or before
the first anniversary of the Closing, your employment with NMG or any of its
affiliates terminates as a result of NMG or its affiliates terminating your
employment for Cause (as such term is defined in your employment agreement with
NMG, dated October 6, 2005 (your “Employment Agreement”)), your voluntary
resignation other than for your retirement or for Good Reason (as such term is
defined in your Employment Agreement), Newco and its affiliates shall have the
right, at any time until the earlier of (x) the fifth anniversary of the Closing
or (y) a Public Market (as such term is defined in the Stockholders’ Agreement)
exists for the Shares, to, at any time after delivery of a notice to you or your
estate:

 

i.            Cancel each Excess Option in exchange for a cash payment for each
Share underlying such Excess Option being canceled equal to the difference
between (1) the lesser of (A) Fair Market Value of the Share (as such term is
defined in the Stockholders’ Agreement and subject to any right to seek an
Outside Appraisal in accordance with the Stockholders’ Agreement) underlying
such Excess Option and (B) $1,445 (whichever such amount applies, the “Excess
Share Buyout Price”) and (2) the per Share exercise price of such Excess Option
being canceled; or

 

ii.           Purchase any or all Shares you hold as a result of the exercise of
any or all of the Excess Options for the Excess Buyout Price.

 

(c)   If, after the Closing Date but prior to the existence of a Public Market,
Newco or Newton Holding, LLC (“Newton LLC”) proposes to issue additional shares
of common stock of Newco or membership interests of Newton LLC (in each case
with the exception of any issuance in connection with any merger, acquisition or
similar corporate event or to employees pursuant to an employee incentive plan),
Newco or Newton LLC, as applicable, shall provide written notice (the “Issuance
Notice”) to you of such anticipated issuance no later than ten (10) days prior
to the anticipated issuance date.  The Issuance Notice shall set forth the
material terms and conditions of the issuance, including the proposed purchase
price for the new shares of common stock of Newco or membership interests of
Newton LLC.  You shall have the right, upon receipt of the Issuance Notice, to
purchase additional shares of common stock of Newco up to your pro rata portion
(based on the number of shares of common stock of Newco you own or subject to
vested stock options you hold immediately prior to such issuance), at the price
and on the terms and conditions specified in the Issuance Notice by delivering
an irrevocable written notice to Newco no later than five (5) days before the
anticipated issuance date, setting out the number of new shares of common stock
of Newco for which the right is exercised; provided that if the issuance is of
membership interests in Newton LLC, your pro rata portion shall be calculated as
if the shares of common stock of Newco held by you and all other holders of the
shares of common stock of Newco (other than Newton LLC) were converted into
membership interests in Newton LLC and you held such membership interests
together with all of the holders of membership interests in Newton LLC on the
date the notice was delivered.  If you fail to exercise all or a portion of your
preemptive rights, Newco or Newton LLC, as applicable, shall be permitted to
complete the proposed issuance without any further notice or action related to
the rights provided in this Section 7(d).  In the event that Newton LLC proposes
to issue new membership interests, Newton LLC and Newco may determine, in their
sole discretion, to permit

 

4

--------------------------------------------------------------------------------


 

you to exercise your preemptive rights to purchase membership interests in
Newton LLC rather than additional shares of common stock of Newco.

 

8.             Tax Reporting.  It is intended that the rollover of the Rollover
Shares and Rollover Options contemplated herein shall be treated as a tax-free
transfer under the Code.

 

All discussions of U.S. federal tax considerations in this document have been
written to support the marketing of the Shares.  Such discussions were not
intended or written to be used, and cannot be used by any taxpayer, for the
purpose of avoiding U.S. federal tax penalties.  You should consult your own tax
advisers in determining the tax consequences of the rollover and of holding the
Shares, including the application to your particular situation of the U.S.
federal tax considerations discussed herein, as well as the application of
state, local, foreign, or other tax laws.

 

9.             Representations; Acknowledgements.  By signing below and
completing and returning the Acceptance Form, you hereby represent and warrant
to Newco and NMG that:

 

(i)                                     you have the requisite power, authority
and capacity to execute this Agreement and to deliver or cause to be delivered
the Rollover Shares, to perform your obligations under this Agreement and to
consummate the transactions contemplated hereby;

 

(ii)                                  the Acceptance Form has been duly and
validly executed and delivered by you and constitutes your legal, valid and
binding obligation, enforceable against you in accordance with its terms, except
to the extent that such validly binding effect and enforceability may be limited
by applicable bankruptcy, reorganization, insolvency, moratorium and other laws
relating to or affecting creditors’ rights generally;

 

(iii)                               the Shares are being acquired for your own
account, for investment purposes only and not with a view to or in connection
with any distribution, reoffer, resale, public offering or other disposition
thereof not in compliance with the Securities Act of 1933 (the “Securities
Act”), as may be amended from time to time, or any applicable United States
federal or state securities laws or regulations;

 

(iv)                              you are an “accredited investor”, as defined
in Rule 501(a) under the Securities Act, which means you are:

 

a.               A person whose individual net worth, or joint net worth with
your spouse, exceeds $1,000,000;         OR

 

b.              A person whose income exceeded $200,000 in each of the two most
recent years, or joint income with your spouse exceeded $300,000 in each of
those years, and you have a reasonable expectation of reaching the same income
level in this year;

 

(v)                                 you possess such expertise, knowledge, and
sophistication in financial and business matters generally, and in the type of
transaction in which NMG and Newco propose to engage in particular;

 

5

--------------------------------------------------------------------------------


 

(vi)                              you have had access to all of the information
and individuals with respect to the Shares and your investment that you deem
necessary to make a complete evaluation thereof;

 

(vii)                           you have had an opportunity to consult an
independent tax and legal advisor and your decision to acquire the interest for
investment has been based solely upon your evaluation;

 

(viii)                        you are aware that the Internal Revenue Service or
other relevant taxing authority may take a position regarding the rollover
contemplated in this Agreement and/or the tax classification of Newco and the
Shares contrary to that intended by Newco as provided in this Agreement and
except as specifically provided in Section 10 herein you shall be solely
responsible for any and all tax or other liabilities that may result from the
IRS’s or other relevant taxing authority’s position; and

 

(ix)                                you are aware that the Stockholders’
Agreement provides significant restrictions on your ability to dispose of the
Newco Equity.

 

By electing to contribute the Rollover Shares and not to exercise your Rollover
Options pursuant to this Agreement, you acknowledge that you are instructing
Newco and its affiliates to distribute to you, following the Closing, Shares and
Newco Options instead of cash, as described above, and you hereby acknowledge
that you do not have, and will not assert that you have, any claim against
Newco, the Majority Stockholder (as defined below) or their respective
affiliates to receive the Merger Consideration or any other payment in exchange
for the Rollover Shares, except as contemplated herein.

 

The “Majority Stockholder” shall mean, collectively or individually as the
context requires, Newton Holding, LLC, TPG Newton III, LLC, TPG Partners IV,
L.P., TPG Newton Co-Invest I, LLC, Warburg Pincus Private Equity VIII, L.P.,
Warburg Pincus Netherlands Private Equity VIII C.V. I, Warburg Pincus Germany
Private Equity VIII K.G, Warburg Pincus Private Equity IX, L.P and/or their
respective affiliates, successors or assigns.

 

10.           Section 409A of the Code; Other Tax Provisions.  If Newco receives
the advice of counsel selected by Newco and reasonably acceptable to you that
any payment or distribution with respect to the Rollover Shares or Rollover
Options (or the Shares and Newco Options you receive as a result of rolling over
the Rollover Shares or Rollover Options) or the conversion of the Rollover
Shares or Rollover Options into Shares and Newco Options pursuant to the terms
of this Agreement (the “Payment”) would result in the imposition of a 20%
additional tax pursuant to Section 409A of the Code, Newco shall have the right
to make such modifications or amendments to Shares and/or Newco Options as are
reasonably necessary to avoid the application of Section 409A of the Code, after
consultation with you and your counsel.  In making any such amendments or
modifications, Newco shall take all steps to put you in substantially the same
economic position as you would have been in had such modifications or amendments
not been made, to the extent reasonably practical.  You hereby stipulate that
Cleary Gottlieb Steen and Hamilton LLP is acceptable counsel for purposes of
this Section 10.  If, after giving effect to any such modifications or
amendments, any Payment results in the imposition of an 20% additional tax,
penalties and interest under Section 409A of the Code, Newco will pay the
Executive an additional amount (the “Gross-Up Payment”) such that the net amount
retained

 

6

--------------------------------------------------------------------------------


 

by the Executive after deduction of any 20% additional tax imposed under
Section 409A of the Code, and any federal, state and local income, employment
and excise tax imposed upon any Gross-Up Payment shall be equal to such 20%
additional tax, penalties and interest.

 

In addition, the parties hereto expect that the rollover will be treated for
federal income tax purposes as a tax-free rollover.  In the event the Internal
Revenue Service challenges the structure of the rollover of your Rollover Shares
or Rollover Options into Newco Equity, as set forth herein, the parties shall
use their reasonable efforts and take reasonable actions to minimize any adverse
tax treatment, including, without limitation, exercising Options.  If, after
taking all reasonable and appropriate actions, you incur penalties or interest
as a result of the Internal Revenue Service’s challenge, Newco will indemnify
you for such penalties and interest costs on a net after-tax basis as described
in the preceding paragraph.

 

11.           Other NMG Interests.  You acknowledge that any other equity or
equity-based interests that you hold in NMG that you do not elect to roll over,
or which are not accepted for rollover for any reason pursuant to this
Agreement, will be treated in accordance with the Merger Agreement.

 

12.           Governing Law.  All questions concerning the construction,
validity and interpretation of this Agreement will be governed by and construed
in accordance with the laws of the State of Delaware, without giving effect to
any choice of law or conflict of law provision or rule that would cause the
application of the laws of any jurisdiction other than the State of Delaware.

 

13.           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.

 

*              *              *              *              *

 

[Signature Page Follows]

 

7

--------------------------------------------------------------------------------


 

Please sign your name on the space provided below and please indicate whether
and how you would like to invest in Newco by completing and executing the
Acceptance Form attached to the end of this Agreement.  Please return an
executed copy of this Agreement and the Acceptance Form in original form or by
FAX no later than 1:00 p.m. (Central Daylight Time) on Monday, October 4, 2005
to the attention of Marita O’Dea, The Neiman Marcus Group, 1618 Main Street
Dallas, TX 75201. The fax number is 214-743-7605.  (If you fax your election
form on Monday, the original should be delivered to Marita O’Dea no later than
Wednesday, October 5, 2005).

 

 

Sincerely,

 

 

 

/s/ David Spuria

 

 

Newton Acquisition, Inc.

 

By:

David Spuria

 

 

Title:

Vice President

 

 

 

 

 

Agreed to and Accepted by:

 

 

 

 

 

 

 

/s/ Burton M. Tansky

 

 

 

 

Burton M. Tansky

 

 

 

 

 

 

 

 

 

By execution below, NMG and its respective affiliates agree, if so directed by
you, to use reasonable efforts to effect a rollover pursuant to this Agreement
as a tax-free distribution, unless otherwise required pursuant to a final
determination, as defined in Section 1313 of the Code:

 

 

 

/s/ Nelson A. Bangs

 

for The Neiman Marcus Group, Inc.

By:

Nelson A. Bangs

 

Title:

Senior Vice President

 

 

S-1

--------------------------------------------------------------------------------


 

Acceptance of Offer to Acquire Shares and Options of Newco (the “Acceptance
Form”)

 

Pursuant to the terms and conditions set forth in letter to me dated October 4,
2005 (the “Letter”), I, Burton M. Tansky, hereby elect make an investment in
Newco in the amount and manner below:

 

 

1.  I will purchase Shares by contributing to Newco 13,419 shares of common
stock of NMG having a value of $1,341,900 (at $100 per share).

 

2. I will not exercise any of the options to purchase NMG shares listed on
Schedule I, which have an aggregate in-the-money value of $7,908,125.

 

Aggregate Investment = $9,250,025 (sum of 1 and 2)

 

 

/s/ Burton M. Tansky

 

 

Burton M. Tansky

 

 

 

 

 

October 4, 2005

 

 

Date

 

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Assumptions:

 

 

 

Equity Investment by Sponsors:

 

$

1,445,000,000.00

 

Shares Issued to LLC

 

1,000,000

 

Fair Market Value Per Share of Parent

 

$

1,445.00

 

 

 

 

 

Fair Market Value Per NMG Share

 

$

100.00

 

Total Management Investment (including Tansky option rollover)

 

$

25,629,355.00

 

Management Invest (excluding Tansky roll)

 

$

17,721,230.00

 

Tansky option roll (spread)

 

$

7,908,125

 

Shares Issued to Management at Closing

 

12,263.8270

 

Number of Shares Would Get with $7,908,125 Investment

 

5,472.7509

 

Shares after management invests (fully diluted basis)

 

1,017,736.5779

 

Original Pool (Before Adjustment for Tansky Options)

 

82,519.1820

 

Pool Issued at Closing (Before Adjustment for Tansky Options)

 

77,017.9032

 

Tansky Portion of the Pool (23.5784%)

 

18,159.5893

 

Tansky Portion of Options that are Time-Based

 

9,079.7946

 

Tansky Portion of Time-Based Options that Vest Each Year

 

2,269.9487

 

 

Existing Options - $100/share

 

Expiration Date

 

Strike Price

 

Number of Options

 

Spread

 

 

 

 

 

 

 

9/23/2010

 

$35.6250

 

63,000

 

4,055,625.0000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5/16/2011

 

$36.5000

 

25,000

 

1,587,500.0000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9/22/2011

 

$24.5000

 

30,000

 

2,265,000.0000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

118,000

 

7,908,125.0000

 

 

 

 

 

 

 

 

Rollover Options

 

Expiration Date

 

Unadjusted Strike Price

 

Number of Options

 

Adjusted Strike Price

 

Adjusted Number of Options

 

Spread

 

Excess Options

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9/23/2010

 

$514.7813

 

4,359.8616

 

$361.2500

 

3,742.2145

 

4,055,625.0000

 

935.5536

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5/16/2011

 

$527.4250

 

1,730.1038

 

$361.2500

 

1,464.8212

 

1,587,500.0000

 

366.2053

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9/22/2011

 

$354.0250

 

2,076.1246

 

$354.0250

 

2,076.1246

 

2,265,000.0000

 

508.6505

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8,166.0900

 

 

 

7,283.1603

 

 

 

1,810.4095

 

 

Tansky Option Summary

 

Total Adjusted Rollover Options Granted at Closing:*

 

 

 

7,283.1603

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Excess Options

 

 

 

 

 

1,810.4095

 

 

 

 

 

 

 

Tranche 1 of 23.5784% of 7.0% Pool after reduction for excess option

 

459.5392

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

* If Tansky had invested his option spread at closing he would have been
entitled to 5,472.7509 options. To maintain proper leverage, Tansky’s option
grant under the Management Equity Incentive Plan 7% Pool must be reduced by
1,810.4095, which equals the number of shares underlying his Adjusted Rollover
Options minus the number of shares he would have received had he invested cash
at closing.

 

--------------------------------------------------------------------------------


 

MANAGEMENT STOCKHOLDERS’ AGREEMENT

 

MANAGEMENT STOCKHOLDERS’ AGREEMENT (this “Agreement”), dated as of October 6,
2005, between Newton Acquisition, Inc. (the “Company”), the Majority Stockholder
(as defined below) and the individuals listed on Schedule A attached hereto (the
“Management Stockholder”).

 

WHEREAS, the Management Stockholder may be the owner of shares of common stock
of the Company, $0.01 par value per share (“Common Stock”) and/or may be granted
options to purchase Common Stock (the “Options”), pursuant to The Newton
Acquisition, Inc. Management Equity Incentive Plan (the “Plan”); and

 

WHEREAS, as a condition to the issuance of any shares of Common Stock by the
Company to the Management Stockholder, the Management Stockholder is required to
execute this Agreement; and

 

WHEREAS, the Management Stockholder, the Majority Stockholder and the Company
desire to enter into this Agreement and to have this Agreement apply to any
shares of Common Stock acquired by the Management Stockholder from whatever
source (in the aggregate, the “Shares”);

 

NOW THEREFORE, in consideration of the premises hereinafter set forth, and other
good and valuable consideration, the receipt of which is hereby acknowledged,
the parties hereto agree as follows.

 

1.                                       Definitions.  As used in this
Agreement, the following capitalized terms shall have the following meanings:

 

(a)                                  “Affiliate” shall means, with respect to
any entity, any other corporation, organization, association, partnership, sole
proprietorship or other type of entity, whether incorporated or unincorporated,
directly or indirectly controlling or controlled by or under direct or indirect
common control with such entity.

 

(b)                                 “Board” shall mean the Board of Directors of
the Company or any committee appointed by the Board to administer the Plan
pursuant to the terms of the Plan.

 

(c)                                  “Cause” shall mean, when used in connection
with the termination of a Management Stockholder’s Employment, unless otherwise
provided in any stock option grant agreement entered between the Company and the
Management Stockholder with respect to any Options that may be granted under the
Plan, effective employment agreement or other written agreement with respect to
the termination of a Management Stockholder’s Employment, the termination of the
Management Stockholder’s Employment with the Company and all Affiliates on
account of (i) a failure of the Management Stockholder to substantially perform
his or her duties (other than as a result of physical or mental illness or
injury) that has continued after NMG has provided written notice of such failure
and Executive has not cured such failure within 30 days of the date of such
written notice; (ii) the Management Stockholder’s willful misconduct or gross
negligence which is materially injurious to the Company; (iii) a breach by a
Management Stockholder of the Management Stockholder’s fiduciary duty or duty of
loyalty to the Company and its Affiliates; (iv) the Management Stockholder’s
unauthorized removal from the premises of the Company or an Affiliate of any
document (in any medium or form) relating to the Company or an Affiliate or the
customers of the Company or an Affiliate; or (v) the commission by the
Management Stockholder of any felony or other serious crime involving moral
turpitude.  Any rights the Company or an Affiliate may have hereunder in respect
of the events giving rise to Cause shall be in addition to the rights the
Company or Affiliate may have under any other agreement with the Management
Stockholder or at law or in equity.  If, subsequent to a Management
Stockholder’s termination of Employment, it is discovered that such Management
Stockholder’s Employment could have been terminated for Cause, the Management
Stockholder’s Employment shall, at the election of the Board, in its sole
discretion, be deemed to have been terminated for Cause retroactively to the
date the events giving rise to Cause occurred.  Notwithstanding the foregoing, a
failure to meet performance expectations shall not, by itself, constitute Cause
hereunder where the Board determines that the Management Stockholder has
performed his duties in good faith.

 

--------------------------------------------------------------------------------


 

(d)                                 “Change of Control” shall mean the
occurrence of any of the following events after the Effective Time: (i) any
sale, lease, exchange or other transfer (in one transaction or a series of
related transactions) of all or substantially all of the assets of the Company
on a consolidated basis to any Person or group of related persons for purposes
of Section 13(d) of the Exchange Act (a “Group”), together with any Affiliates
thereof other than to a Majority Stockholder; (ii) the approval by the holders
of the outstanding voting power of the Company of any plan or proposal for the
liquidation or dissolution of the Company; (iii) (A) any Person or Group (other
than the Majority Stockholder) shall become the beneficial owner (within the
meaning of Section 13(d) of the Exchange Act), directly or indirectly, of Common
Stock representing more than 40% of the aggregate outstanding voting power of
the Company and such Person or Group actually has the power to vote such Common
Stock in any such election and (B) the Majority Stockholder beneficially owns
(within the meaning of Section 13(d) of the Exchange Act), directly or
indirectly, in the aggregate a lesser percentage of the voting power of the
Company than such other Person or Group; (iv) the replacement of a majority of
the Board over a two-year period from the directors who constituted the Board at
the beginning of such period, and such replacement shall not have been approved
by a vote of at least a majority of the Board then still in office who either
were members of such Board at the beginning of such period or whose election as
a member of such Board was previously so approved or who were nominated by, or
designees of, a Majority Stockholder; or (v) consummation of a merger or
consolidation of the Company with another entity in which holders of the Common
Stock of the Company immediately prior to the consummation of the transaction
hold, directly or indirectly, immediately following the consummation of the
transaction, less than 50% of the common equity interest in the surviving
corporation in such transaction and the Majority Stockholder does not hold a
sufficient amount of voting power (or similar securities) to elect a majority of
the surviving entity’s board of directors.

 

Notwithstanding the foregoing, a Change of Control shall not be deemed to occur
as a result of any event or transaction to the extent that treating such event
or transaction as a Change of Control would cause any tax to become due under
Section 409A of the Code.

 

(e)                                  “Code” shall mean the Internal Revenue Code
of 1986, as amended.

 

(f)                                    “Disability” shall mean, unless otherwise
provided in any stock option grant agreement entered between the Company and the
Management Stockholder with respect to any Options that may be granted under the
Plan, effective employment agreement or other written agreement, a permanent
disability as defined in the Company’s or an Affiliate’s disability plans, or as
defined from time to time by the Company, in its discretion.

 

(g)                                 “Effective Time” shall have the meaning set
forth in the Agreement and Plan of Merger by and among the Company, Newton
Acquisition Merger Sub, Inc. and The Neiman Marcus Group, Inc, dated as of
May 1, 2005.

 

(h)                                 “Employment” shall mean employment with the
Company or any Affiliate and shall include the provision of services as a
director or consultant for the Company or any Affiliate.  “Employee” and
“Employed” shall have correlative meanings.

 

(i)                                     “Exchange Act” shall mean the Securities
Exchange Act of 1934, as amended.

 

(j)                                     “Fair Market Value” shall mean, as of
any date:

 

i.                  prior to the existence of a Public Market (as defined in
Section 6 below) for the Common Stock, the value per share of Common Stock as
determined in good faith by the Board; or

 

ii.               on which a Public Market for the Common Stock exists,
(i) closing price on such day of a share of Common Stock as reported on the
principal securities exchange on which shares of Common Stock are then listed or
admitted to trading or (ii) if not so reported, the average of the closing bid
and ask prices on such day as reported on the National Association of Securities
Dealers Automated Quotation System or (iii) if not so reported, as furnished by
any member of the National Association of Securities Dealers, Inc. (“NASD”)
selected by the Board.  The Fair Market Value of a share of Common Stock as of
any such date on which the applicable exchange or inter-dealer quotation system
through which trading in the Common Stock regularly occurs is closed shall be
the Fair Market Value determined pursuant to the preceding sentence as of the
immediately preceding date on which the

 

--------------------------------------------------------------------------------


 

Common Stock is traded, a bid and ask price is reported or a trading price is
reported by any member of NASD selected by the Board.  In the event that the
price of a share of Common Stock shall not be so reported or furnished, the Fair
Market Value shall be determined by the Board in good faith to reflect the fair
market value of a share of Common Stock.

 

(k)                                  “Good Reason” shall mean, unless otherwise
provided in any stock option grant agreement entered between the Company and the
Management Stockholder with respect to any Options that may be granted under the
Plan, effective employment agreement or other written agreement with respect to
the termination of a Management Stockholder’s Employment,  (i) a material
diminution in a Management Stockholder’s duties and responsibilities other than
a change in such Management Stockholder’s duties and responsibilities that
results from becoming part of a larger organization following a Change of
Control, (ii) a decrease in a Management Stockholder’s base salary, bonus
opportunity or benefits other than a decrease in bonus opportunity or benefits
that applies to all employees of the Company or its Affiliates otherwise
eligible to participate in the affected plan, or (iii) a relocation of a
Management Stockholder’s primary work location more than 50 miles from the
Management Stockholder’s work location immediately prior to the Management
Stockholder’s execution of this Agreement, without the Management Stockholder’s
prior written consent; provided that, within thirty days following the
occurrence of any of the events set forth herein, the Management Stockholder
shall have delivered written notice to the Company of his or her intention to
terminate his or her Employment for Good Reason, which notice specifies in
reasonable detail the circumstances claimed to give rise to the Management
Stockholder’s right to terminate Employment for Good Reason, and the Company
shall not have cured such circumstances within thirty days following the
Company’s receipt of such notice.

 

(l)                                     “Majority Stockholder,” for purposes of
this Agreement, shall mean, collectively or individually as the context
requires, Newton Holding, LLC, TPG Newton III, LLC, TPG Partners IV, L.P., TPG
Newton Co-Invest I, LLC, Warburg Pincus Private Equity VIII, L.P., Warburg
Pincus Netherlands Private Equity VIII C.V. I, Warburg Pincus Germany Private
Equity VIII K.G , Warburg Pincus Private Equity IX, L.P and/or their respective
Affiliates.

 

(m)                               “Person” means an individual, partnership,
corporation, limited liability company, unincorporated organization, trust or
joint venture, or a governmental agency or political subdivision thereof.

 

(n)                                 “Retirement” shall mean, when used in
connection with the termination of a Management Stockholder’s Employment, a
voluntary resignation of Employment by the Management Stockholder that occurs on
or after (i) the first date on which the Management Stockholder has both
attained age 60 and completed 10 years of service with the Company or its
Affiliates or (ii) the date on which the Management Stockholder attains age 65.

 

(o)                                 “Securities Act” shall mean the Securities
Act of 1933, as amended.

 

(p)                                 “Transfer” shall mean any transfer, sale,
assignment, gift, testamentary transfer, pledge, hypothecation or other
disposition of any interest.  “Transferee” and “Transferor” shall have
correlative meanings.

 

2.                                       Investment; Issuance of Shares.

 

(a)                                  The Management Stockholder represents that
the Shares are being acquired for investment and not with a view toward the
distribution thereof.

 

(b)                                 Issuance of Shares.  The Management
Stockholder acknowledges and agrees that the certificate for the Shares shall
bear the following legends (except that the second paragraph of this legend
shall not be required after the Shares have been registered and except that the
first paragraph of this legend shall not be required after the termination of
this Agreement):

 

The shares represented by this certificate are subject to the terms and
conditions of a Management Stockholders’ Agreement dated as of October 6, 2005
and may not be sold, transferred, hypothecated, assigned or encumbered, except
as may be permitted by the aforesaid Agreement.  A

 

--------------------------------------------------------------------------------


 

copy of the Management Stockholders’ Agreement may be obtained from the
Secretary of the Company.

 

The shares represented by this certificate have not been registered under the
Securities Act of 1933.  The shares have been acquired for investment and may
not be sold, transferred, pledged or hypothecated in the absence of an effective
registration statement for the shares under the Securities Act of 1933 or an
opinion of counsel for the Company that registration is not required under said
Act.

 

Upon the termination of this Agreement, or upon registration of the Shares under
the Securities Act, the Management Stockholder shall have the right to exchange
any Shares containing the above legend (i) in the case of the registration of
the Shares, for Shares legended only with the first paragraph described above
and (ii) in the case of the termination of this Agreement, for Shares legended
only with the second paragraph described above.

 

3.                                       Transfer of Shares; Call Rights; Put
Rights.

 

(a)                                  The Management Stockholder agrees that he
will not cause or permit the Shares or his interest in the Shares to be sold,
transferred, hypothecated, assigned or encumbered except as expressly permitted
by this Section 3; provided, however, that the Shares or any such interest may
be Transferred (i) on the Management Stockholder’s death by bequest or
inheritance to the Management Stockholder’s executors, administrators,
testamentary trustees, legatees or beneficiaries, (ii) subject to compliance
with all applicable tax, securities and other laws, any “Family Member” as such
term is defined in the Form S-8 Registration Statement under the Securities Act
as of the date of Transfer, and (iii) in accordance with Section 4 of this
Agreement, subject in each case to the agreement by each Transferee (other than
the Company or as otherwise permitted by the Company) in writing to be bound by
the terms of this Agreement as if such Transferee had been an original signatory
hereto and provided in any such case that, in the case of a Transfer pursuant to
Section 3(a)(i) or (ii), such Transfer will not be permitted if it would cause
the Company to be required to register the Common Stock under Section 12(g) of
the Exchange Act.

 

(b)                                 (i)  In the event the Management
Stockholder’s Employment with the Company is terminated by the Company for Cause
or by the Management Stockholder for any reason other than Good Reason, death,
Disability or Retirement, the Company (or its designated assignee) shall have
the right, during the 120-day period following the later to occur of (x) such
termination of Employment and (y) the date on which the Management Stockholder
or Transferee has held the Shares most recently acquired to be sold pursuant to
this Section 3(c) for at least six (6) months, to purchase from the Management
Stockholder or the Management Stockholder’s Transferee, and upon the exercise of
such right the Management Stockholder or such Transferee shall sell to the
Company (or its designated assignee), all or any portion of the Shares acquired
by the Management Stockholder or Transferee on the exercise of Options and held
by the Management Stockholder or Transferee as of the date as of which such
right is exercised at a per Share price equal to the Fair Market Value of a
share of Common Stock determined as of the date such right is exercised.  The
Company (or its designated assignee) shall exercise such right by delivering to
the Management Stockholder or Transferee, as applicable, a written notice
specifying its intent to purchase Shares held by the Management Stockholder or
Transferee (the “Call Notice”), the date as of which such right is to be
exercised and the number of Shares to be purchased.  Such purchase and sale
shall occur on such date as the Company (or its designated assignee) shall
specify, which date shall be within thirty (30) days after the date on which the
Call Notice is delivered or the Outside Appraisal is delivered.  The Company
will use commercially reasonable efforts to make the payment for the Shares in
cash on the date of such purchase and sale; provided that, despite using such
efforts, if such payment will result in the violation of the terms or provisions
of, or result in a default or event of default under, any guarantee, financing
or security agreement or document entered into by the Company or any of its
Affiliates and in effect on such date (hereinafter a “Financing Agreement”), the
Company may delay any such payment for no more than two (2) years.  In the event
the payment of the purchase price is delayed as a result of a restriction
imposed by a Financing Agreement as provided above, such payment shall be made
without the application of further conditions or impediments as soon as
practicable after the payment of such purchase price would no longer result in
the violation of the terms or provisions of, or result in a default or event of
default under, any Financing Agreement, and such payment shall equal the amount
that would have been paid to the Management Stockholder or Transferee if no
delay had occurred plus interest for the period from the date on which the
purchase price would have been paid but for the delay in payment provided herein
to the

 

--------------------------------------------------------------------------------


 

date on which such payment is made (the “Delay Period”), calculated at an annual
rate equal to the average annual prime rate charged during the Delay Period by a
nationally recognized bank designated by the Board plus two (2) percentage
points.  In the event that the Company is not able to make payment within two
(2) years after the date specified in the Call Notice, the Company will, upon
the written request of the Management Stockholder or Transferee, cancel the Call
Notice and return to the Management Stockholder or Transferee the Shares subject
to the Call Notice (as adjusted to take into account any corporate transactions
during the intervening period) in exchange for cancellation of the debt and any
interest payments that would have otherwise been payable thereon.

 

(ii)                                  In the event that the Management
Stockholder or Transferee disagrees with the Company’s determination of the Fair
Market Value of a Share, the Management Stockholder or Transferee shall have the
right to require the Company to seek an appraisal to determine the Fair Market
Value of a Share in lieu of the Board determination (an “Outside Appraisal”);
provided that the Transferee shall not be entitled to an Outside Appraisal in
the event an appraisal to determine the Fair Market Value of a Share has been
done within the three-month period immediately preceding delivery of the Call
Notice and the Board determines in good faith that no event has occurred that
would result in the prior determination of Fair Market Value being materially
inaccurate.  Any such Outside Appraisal shall be made by one qualified person
(which can be an accounting firm or investment banking firm or similar firm)
(each, an “Appraiser”), having substantial experience in the valuation of
similar enterprises in the United States.  The Company and the Management
Stockholder or Transferee shall mutually agree upon such Appraiser within 30
days of the Call Notice; provided that in the event an appraisal to determine
Fair Market Value of a Share has been done within the twelve-month period
immediately preceding delivery of the Call Notice, the Outside Appraisal shall
be done by the same Appraiser that performed the prior appraisal unless the
Company consents to a different Appraiser.  The Company shall each bear 100% of
the fees and expenses of the Appraiser.

 

(c)(i)                       In the event the Management Stockholder’s
Employment with the Company terminates due to the death or Disability of the
Management Stockholder, such Management Stockholder or Transferee shall have the
right, during the 120-day period following the later to occur of (x) such
termination of Employment and (y) the date on which the Management Stockholder
or Transferee has held the Shares most recently acquired to be sold pursuant to
this Section 3(c) for at least six (6) months, to sell to the Company (or its
designated assignee), and upon the exercise of such right the Company (or its
designated assignee) shall purchase from the Management Stockholder or
Transferee, all or any portion of the Shares held by the Management Stockholder
or Transferee as of the date as of which such right is exercised at a per Share
price equal to the Fair Market Value of a Share of Common Stock determined as of
the date as of which such right is exercised.  The Management Stockholder or
Transferee shall exercise such right by delivering to the Company a written
notice (the “Put Notice”) specifying his or her intent to sell Shares held by
the Management Stockholder or Transferee, the date as of which such right is to
be exercised and the number of Shares to be sold.  Such purchase and sale shall
occur on such date as the Company (or its designated assignee) and the
Stockholder shall agree, which date shall be within thirty (30) days after the
later of the delivery of the Put Notice or the delivery of the Outside
Appraisal.  The Company will use commercially reasonable efforts to make the
payment for the Shares in cash on the date of such purchase and sale; provided
that, despite using such efforts, if such payment will result in the violation
of the terms or provisions of, or result in a default or event of default under,
a Financing Agreement, the Company may delay any such payment for no more than
two (2) years.  In the event the payment of the purchase price is delayed as a
result of a restriction imposed by a Financing Agreement as provided above, the
Company shall notify the Management Stockholder or Transferee as soon as
practicable of the need for such a delay (the “Delay Notice”), and shall permit
the Management Stockholder or Transferee, within ten (10) days of the delivery
of the Delay Notice, to rescind the Put Notice.  If the Management Stockholder
or Transferee does not rescind the Put Notice as provided in the preceding
sentence, the Put Notice shall remain outstanding and any payment in respect
thereof shall be made without the application of further conditions or
impediments as soon as practicable after the payment of such purchase price
would no longer result in the violation of the terms or provisions of, or result
in a default or event of default under, any Financing Agreement, and such
payment shall equal the amount that would have been paid to the Management
Stockholder or Transferee if no delay had occurred plus interest for the Delay
Period, calculated at an annual rate equal to the average annual prime rate
charged during the Delay Period by a nationally recognized bank designated by
the Board plus two (2) percentage points.  In the event that the Company is not
able to make payment within two (2) years after the date specified in the Put
Notice, the Company will, upon the written request of the Management Stockholder
or Transferee, cancel the Put Notice in exchange for cancellation of the debt
and any interest payments that would have otherwise been payable thereon.

 

--------------------------------------------------------------------------------


 

(ii)                                  In the event that the Management
Stockholder or Transferee disagrees with the Company’s determination of the Fair
Market Value of a Share, the Management Stockholder or Transferee shall have the
right to require the Company to seek an Outside Appraisal in accordance with the
terms and conditions set forth in Section 3(b) of this Agreement, substituting
“Put Notice” in place of “Call Notice.”

 

(d)                                 In addition, if the Board receives the
advice of counsel selected by the Company and reasonably acceptable to the
Management Stockholder or any Transferee that the inclusion of the call right or
the put right described in this Section 3 would result in the Option or Shares
becoming subject to Section 409A of the Code, the Board shall have the right to
make such modifications or amendments to this Section 3 as the Board determines
are reasonably necessary to avoid the application of Section 409A of the Code
without the consent of the Management Stockholder or any Transferee.  In making
any such amendments or modifications, the Board shall take all steps to put the
parties in substantially same economic position as they would have been in had
such modifications or amendments not been made to the extent reasonably
practical.  The Management Stockholder and any Transferee hereby stipulate that
Cleary Gottlieb Steen and Hamilton LLP is acceptable counsel for purposes of
this Section 3(d).

 

4.                                       Certain Rights.

 

(a)                                  Drag Along Rights.  If one or more Majority
Stockholder desires to sell all or substantially all of the Shares of Common
Stock in which it has a “pecuniary interest” as defined in Rule 16a-1 of the
Exchange Act (including through the disposition of interests in Newton Holding,
LLC) or a portion of the Shares of Common Stock representing Control of the
Company, in either case to a good faith independent purchaser (a “Purchaser”)
(other than any other Majority Stockholder, other investment partnership,
limited liability company or other entity established for investment purposes
and controlled by one or more of the members (other than passive investors) or
the principals of the Majority Stockholder or any of their Affiliates and other
than any Employees of the Majority Stockholder or their Affiliates hereinafter
referred to as a “Permitted Transferee”) and said Purchaser desires to acquire
all or substantially all of the issued and outstanding Shares of Common Stock
(or all or substantially all of the assets of the Company) upon such terms and
conditions as agreed to with the Majority Stockholder, the Management
Stockholder or Transferee agrees to sell to such Purchaser a number of its
Shares of Common Stock, not to exceed (a) the number of shares of Common Stock
held by such Management Stockholder or Transferee multiplied by (b) a fraction,
the numerator of which is the aggregate number of Shares of Common Stock in
which the Majority Stockholder has a pecuniary interest that such Majority
Stockholder has proposed to be transferred, and the denominator of which is the
aggregate number of Shares of Common Stock in which the Majority Stockholder has
a pecuniary interest (or to vote such number of his Shares in favor of any
merger or other transaction which would effect a sale of such shares of Common
Stock or assets of the Company) at the same price per Share of Common Stock and
pursuant to the same terms and conditions with respect to payment for the Shares
of Common Stock in which the Majority Stockholder has a pecuniary interest as
agreed to by the Majority Stockholder; provided that, except with respect to any
liability incurred by such Management Stockholder or any Transferee
individually, the Management Stockholders and any Transferees shall not be
liable to a Purchaser for an amount greater than the proceeds from the sale.  In
such case, the Majority Stockholder shall give written notice of such sale to
the Management Stockholder or Transferee at least fifteen (15) days prior to the
consummation of such sale, setting forth (i) the consideration to be received by
the holders of Shares of Common Stock, (ii) the identity of the Purchaser,
(iii) any other material items and conditions of the proposed transfer and
(iv) the date of the proposed transfer.  The Company shall be responsible for
the proportionate Share of the costs of the proposed Transfer incurred by the
Management Stockholders and any Transferees to the extent not paid or reimbursed
by the proposed Purchaser.

 

For purposes of this Section 4(a), “Control of the Company” shall mean the sale
or disposition in a single transaction or a series of related transactions of at
least fifty percent (50)% of the issued and outstanding Shares of Common Stock
or securities representing at least fifty percent (50)% of the voting power of
the Company, including a disposition of interests in Newton Holding, LLC that
represents 50% or more of the voting power of the Company.

 

(b)                                 Tag Along Rights.  (i) Subject to paragraph
(iv) of this Section 4(b), if one or more Majority Stockholder or its Permitted
Transferee proposes to transfer its direct or indirect pecuniary interest (as
defined in Rule 16a-1 under the Exchange Act) in any Shares of Common Stock to a
Purchaser (other than a

 

--------------------------------------------------------------------------------


 

Permitted Transferee), then the Majority Stockholder or his Permitted Transferee
(hereinafter referred to as a “Selling Stockholder”) shall give written notice
of such proposed transfer to the Management Stockholder or Transferee (the
“Selling Stockholder’s Notice”) at least thirty (30) days prior to the
consummation of such proposed transfer, and shall provide notice to all other
stockholders of the Company to whom the Majority Stockholder has granted similar
“tag-along” rights (such stockholders together with the Management Stockholder
or Transferee, referred to herein as the “Other Stockholders”) setting forth the
proposed material terms and conditions of such Transfer (including price per
Share).

 

(ii)                                  The Management Stockholder or Transferee
shall have the right to elect, by delivery of written notice to the Majority
Stockholder within twenty (20) days from delivery of the Selling Stockholder’s
Notice, to sell to the proposed transferee a number of its Shares of Common
Stock, not to exceed (a) the number of shares of Common Stock and Shares
underlying vested options held by such Management Stockholder or Transferee
multiplied by (b) a fraction, the numerator of which is the aggregate number of
Shares of Common Stock in which the Majority Stockholder has a pecuniary
interest that such Majority Stockholder has proposed to be transferred, and the
denominator of which is the aggregate number of Shares of Common Stock in which
the Majority Stockholder has a pecuniary interest, on the same terms and
conditions (including price per share of Common Stock) as the Majority
Stockholder.  In the event that the transferee does not wish to acquire all of
the Shares offered by the Management Stockholder or Transferee, the number of
Shares of Common Stock to be purchased by such transferee shall be allocated pro
rata among the Majority Stockholders and the Other Stockholders in accordance
with the number of shares of Common Stock and Shares underlying vested Options
that each such stockholder elected to transfer to the transferee.

 

(iii)                               Any transfer of Shares by the Management
Stockholder or Transferee shall be at the same price per Share of Common Stock
and pursuant to the same terms and conditions with respect to payment for the
Shares of Common Stock as agreed to by the Selling Stockholder with respect to
the sale of its pecuniary interest in the Shares, provided, that in order to be
entitled to exercise its tag-along rights pursuant to this Section 4(b), the
Management Stockholder or Transferee must agree to make to the proposed
Purchaser, representations, warranties, covenants, indemnities and agreements
comparable to those made by the Selling Stockholder in connection with the
proposed transfer and agree to the same conditions to the proposed transfer as
the Selling Stockholder agrees, it being understood that all such
representation, warranties, covenants, indemnities and agreements shall be made
by the Selling Stockholder, the Management Stockholder or Transferee and any
Other Stockholder exercising similar tag-along rights severally and not
jointly.  The Selling Stockholder, the Management Stockholder and any Other
Stockholder who exercises similar tag-along rights shall be responsible for
their proportionate share of the costs of the proposed Transfer to the extent
not paid or reimbursed by the proposed Purchaser or the Company.

 

(iv)                              In connection with the exercise of its
tag-along rights under this Section 4(b), if the Management Stockholder or
Transferee desires to exercise vested Options to acquire up to the number of
Shares the Management Stockholder or Transferee is permitted to sell pursuant to
the exercise of its tag-along rights pursuant to this Section 4(b), the Company
will permit the Management Stockholder or Transferee to exercise any such vested
Options through net-physical settlement (net of the applicable exercise price
and applicable withholding taxes) if the Company’s independent auditors
determine that net-physical settlement of any such Options would not produce
less-favorable accounting consequences for the Company than if the Management
Stockholder or Transferee paid the exercise price for any such vested Options in
cash.

 

(v)                                 Notwithstanding anything to the contrary
contained herein, the provisions of this Section 4(b) shall not apply during the
period from the Effective Date through the first anniversary of the Effective
Date to any sale or transfer by a Majority Stockholder of its pecuniary interest
in any shares of Common Stock for a price that is equal to or less than the Fair
Market Value of such share of Common Stock as of the Effective Date unless and
until the Majority Stockholder, after giving effect to the proposed sale or
transfer, shall have sold or transferred in the aggregate (other than to
Permitted Transferees) its pecuniary interest in shares of Common Stock
representing 15.0% or more of the shares of Common Stock in which the Majority
Stockholder collectively had a pecuniary interest as of the Effective Time.

 

--------------------------------------------------------------------------------


 

(c)                                  Permitted Transferees.  Any Permitted
Transferee to which a Majority Stockholder’s pecuniary interest in any shares of
Common Stock is Transferred shall agree to execute this Agreement as a condition
to such Transfer.

 

5.                                       Piggyback Registration Rights.

 

(a)                                  Notice to Management Stockholder.  If the
Company determines that it will file a registration statement under the
Securities Act, other than a registration statement on Form S-4 or Form S-8 or
any successor form, for an offering which includes shares of Common Stock held
by the Majority Stockholder, then the Company shall give prompt written notice
to the Management Stockholder or Transferee that such filing is expected to be
made (but in no event less than 30 days nor more than 60 days in advance of
filing such registration statement), the jurisdiction or jurisdictions in which
such offering is expected to be made, and the underwriter or underwriters (if
any) that the Company (or the person requesting such registration) intends to
designate for such offering.  If the Company, within 15 days after giving such
notice, receives a written request for registration of any Shares from the
Management Stockholder or Transferee, then the Company shall include in the same
registration statement the number of Shares to be sold by the Management
Stockholder or Transferee as shall have been specified in his or her request,
except that the Management Stockholder or Transferee shall not be permitted to
register more than a Pro Rata Portion of her Shares.  The Company shall bear all
costs of preparing and filing the registration statement, and shall indemnify
and hold harmless, to the extent customary and reasonable, pursuant to
indemnification and contribution provisions to be entered into by the Company at
the time of filing of the registration statement, the seller of any shares of
Common Stock covered by such registration statement.

 

Notwithstanding anything herein to the contrary, the Company, on prior notice to
the participating Stockholder, may abandon its intention to file a registration
statement under this Section 5(a) at any time prior to such filing.

 

For purposes of Section 5 hereof, “Pro Rata Portion” shall mean a number equal
to the product of (x) the total number of Shares, including any shares of Common
Stock underlying vested Options, owned by the Management Stockholder or
Transferee and (y) a fraction, the numerator of which shall be the total number
of shares of Common Stock offered (for sale or registration, as applicable) by
the Majority Stockholder, and the denominator of which shall be the total number
of shares of Common Stock owned by the Majority Stockholder.

 

(b)                                 Allocation.  If the managing underwriter
shall inform the Company in writing that the number of shares of Common Stock
requested to be included in such registration exceeds the number which can be
sold in (or during the time of) such offering within a price range acceptable to
the Majority Stockholder, then the Company shall include in such registration
such number of shares of Common Stock which the Company is so advised can be
sold in (or during the time of) such offering.  All holders of shares of Common
Stock proposing to sell shares of Common Stock shall share pro rata in the
number of shares of Common Stock to be excluded from such offering, such sharing
to be based on the respective numbers of shares of Common Stock as to which
registration has been requested by such holders.

 

(c)                                  Permitted Transfer.  Notwithstanding
anything to the contrary contained herein, sales of Shares pursuant to a
registration statement filed by the Company may be made without compliance with
any other provision of this Agreement.

 

6.                                       Termination.  This Agreement shall
terminate with respect to the Common Stock immediately following the existence
of a Public Market for the Common Stock except that the requirements contained
in Section 2 hereof shall survive the termination of this Agreement; provided
that a Management Stockholder or his Transferee may sell Shares pursuant to
Rule 144 of the Securities Act if such Management Stockholder or Transferee
meets and complies with all of the applicable requirements thereof.  If, and
only to the extent that, the Management Stockholder or his Transferee is not
permitted to sell such Shares pursuant to Rule 144 of the Securities Act and
such Shares are not included on a registration statement filed to register the
sale of securities under the Securities Act, such Management Stockholder or
Transferee may transfer such Shares only in accordance with
Section 3(a) hereof.  For this purpose, a “Public Market” for the Common Stock
shall be deemed to exist if at least 20% of the total outstanding Common Stock
is registered under Section 12(b) or 12(g) of the Exchange Act.

 

--------------------------------------------------------------------------------


 

7.             Acknowledgement of Newton Holding, LLC and the Company.  The
Company and Newton Holding, LLC (“Newton LLC”) hereby acknowledge that the
Management Stockholders shall not be disadvantaged with respect to the Shares or
Options solely by reason of holding shares or options to purchase shares of the
Company’s Common Stock instead of membership interests or options to purchase
membership interests in Newton LLC.  In the event there is a corporate
transaction affecting the membership interests of Newton LLC or any dividend or
distribution made to holders of the membership interests in Newton LLC in
respect of such interests, the Company and Newton Holding shall take
commercially reasonable steps to assure that appropriate adjustments and/or
dividends or distributions are made to or in respect of the Shares such that the
Management Stockholders will be in the same position in which they would have
been had they received membership interests in Newton LLC instead of the Shares;
provided that this Section 7 shall not be construed to entitle any Management
Stockholder to any membership or other interests in Newton LLC.   For purposes
of this Agreement, no Management Stockholder shall be deemed to be disadvantaged
from a tax perspective by reason of his holding Options or Shares as opposed to
membership interests in a limited liability company or partnership interests in
a partnership.

 

8.             Distributions With Respect To Shares.  As used herein, the term
“Shares” includes securities of any kind whatsoever distributed with respect to
the Company’s Common Stock acquired by the Management Stockholder or his or her
Transferee (whether pursuant to the Plan, the letter agreement dated on or about
September 30, 3005 between the Company and such Management Stockholder or
otherwise) or any such securities resulting from a stock split or consolidation
involving such Common Stock.

 

9.             Amendment; Assignment.  This Agreement may be amended,
superseded, canceled, renewed or extended, and the terms hereof may be waived,
only by a written instrument signed by authorized representatives of the parties
or, in the case of a waiver, by an authorized representative of the party
waiving compliance.  No such written instrument shall be effective unless it
expressly recites that it is intended to amend, supersede, cancel, renew or
extend this Agreement or to waive compliance with one or more of the terms
hereof, as the case may be.  Except for the Management Stockholder’s right to
assign his or her rights under Section 4(a) or the Company’s right to assign its
rights under Section 4(b), no party to this Agreement may assign any of its
rights or obligations under this Agreement without the prior written consent of
the other parties hereto.

 

10.           Notices. Each notice and other communication hereunder shall be in
writing and shall be given and shall be deemed to have been duly given on the
date it is delivered in person, on the next business day if delivered by
overnight mail or other reputable overnight courier, or the third business day
if sent by registered mail, return receipt requested, to the parties as follows:

 

If to the Majority Stockholder, to his most recent address shown on records of
the Company or its Affiliate;

 

With a copy to:

 

Cleary Gottlieb Steen & Hamilton LLP

One Liberty Plaza

New York, NY 10006

 

Attention:  Robert J. Raymond

 

If to the Company:

 

Newton Acquisition, Inc.

301 Commerce Street, Suite 3300

Fort Worth, TX 76102

 

Attention: General Counsel

 

With a copy to:

 

--------------------------------------------------------------------------------


 

Cleary Gottlieb Steen & Hamilton LLP

One Liberty Plaza

New York, NY 10006

 

Attention:  Robert J. Raymond

 

If to the Management Stockholder, to its most recent address shown on records of
the Company or its Affiliate;

 

With a copy to:

 

Morgan, Lewis & Bockius LLP

101 Park Avenue

New York, NY 10178

 

Attention:  Gary Rothstein

 

or to such other address as any party may have furnished to the others in
writing in accordance herewith, except that notices of change of address shall
only be effective upon receipt.

 

11.           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original, but each of which
together shall constitute one and the same document.

 

12.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware, without reference to its
principles of conflicts of law.

 

13.           Binding Effect.  This Agreement shall be binding upon, inure to
the benefit of, and be enforceable by the heirs, personal representatives,
successors and permitted assigns of the parties hereto.  Nothing expressed or
referred to in this Agreement is intended or shall be construed to give any
person other than the parties to this Agreement, or their respective heirs,
personal representatives, successors or assigns, any legal or equitable rights,
remedy or claim under or in respect of this Agreement or any provision contained
herein.

 

14.           Entire Agreement.  This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof.

 

15.           Severability.  If any term, provision, covenant or restriction of
this Agreement, is held by a court of competent jurisdiction to be invalid, void
or unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated.

 

16.           Miscellaneous.  The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

*     *     *     *     *     *

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

 

 

 

NEWTON ACQUISITION, INC.

 

 

 

 

 

By:

 

/s/ David A. Spuria

 

Name:

 

David A. Spuria

 

Title:

 

Vice President

 

--------------------------------------------------------------------------------


 

 

 

 

NEWTON HOLDING, LLC

 

 

 

 

 

By:

 

/s/ David A. Spuria

 

Name:

 

David A. Spuria

 

Title:

 

Vice President & Secretary

 

 

 

 

 

 

 

 

 

 

 

TPG NEWTON III LLC

 

 

 

 

 

By:

 

TPG Partners III, L.P., its Managing Member

 

By:

 

TPG GenPar III, L.P., its General Partner

 

By:

 

TPG Advisors III, Inc., its General Partner

 

 

 

 

 

By:

 

/s/ David A. Spuria

 

Name

 

David A. Spuria

 

Title:

 

Vice President

 

 

 

 

 

 

 

 

 

 

 

TPG PARTNERS IV, L.P.

 

 

 

 

 

By:

 

TPG Gen Par IV, L.P., its General Partner

 

By:

 

TPG Advisors IV, Inc., its General Partner

 

 

 

 

 

By:

 

/s/ David A. Spuria

 

Name:

 

David A. Spuria

 

Title:

 

Vice President

 

 

 

 

 

 

 

 

 

 

 

TPG NEWTON CO-INVEST I LLC

 

 

 

 

 

By:

 

TPG GenPar IV, L.P., its Managing Member

 

By:

 

TPG Advisors IV, Inc., its General Partner

 

 

 

 

 

By:

 

/s/ David A. Spuria

 

Name:

 

David A. Spuria

 

Title:

 

Vice President

 

 

 

 

 

 

 

 

 

 

 

WARBURG PINCUS PRIVATE EQUITY VIII, L.P.

 

 

 

 

 

By:

 

Warburg Pincus Partners, LLC, its General Partner

 

By:

 

Warburg Pincus & Co., its Managing Member

 

 

 

 

 

By:

 

/s/ Kewsong Lee

 

Name:

 

Kewsong Lee

 

Title:

 

Managing Director

 

 

 

 

 

 

 

 

 

 

 

WARBURG PINCUS NETHLANDS PRIVATE

 

 

 

EQUITY VIII C.V.I.

 

 

 

 

 

By:

 

Warburg Pincus Partners, LLC, its General Partner

 

By:

 

Warburg Pincus & Co., its Managing Member

 

--------------------------------------------------------------------------------


 

 

By:

 

/s/ Kewsong Lee

 

Name:

 

Kewsong Lee

 

Title:

 

Managing Director

 

 

 

 

 

 

 

 

 

 

 

WARBURG PINCUS GERMANY PRIVATE

 

 

 

EQUITY VIII K.G.

 

 

 

 

 

By:

 

Warburg Pincus Partners, LLC, its General Partner

 

By:

 

Warburg Pincus & Co., its Managing Member

 

 

 

 

 

By:

 

/s/ Kewsong Lee

 

Name:

 

Kewsong Lee

 

Title:

 

Managing Director

 

 

 

 

 

 

 

WARBURG PINCUS PRIVATE EQUITY IX, L.P.

 

 

 

 

 

By:

 

Warburg Pincus IX LLC, its General Partner

 

 

 

 

 

By:

 

/s/ Kewsong Lee

 

Name:

 

Kewsong Lee

 

Title:

 

Managing Director

 

--------------------------------------------------------------------------------


 

SCHEDULE A

MANAGEMENT STOCKHOLDERS

 

 

By:

 

/s/ Gerald A. Barnes

 

Name:

 

Gerald A. Barnes

 

 

 

 

 

By:

 

/s/ Steven P. Dennis

 

Name:

 

Steve P. Dennis

 

 

 

 

 

By:

 

/s/ Jeanie Galvin

 

Name:

 

Jeanie Galvin

 

 

 

 

 

By:

 

/s/ Ronald H. Goddard

 

Name:

 

Ronald H. Goddard

 

 

 

 

 

By:

 

/s/ James J. Gold

 

Name:

 

James J. Gold

 

 

 

 

 

By:

 

/s/ Neva L. Hall

 

Name:

 

Neva L. Hall

 

 

 

 

 

By:

 

/s/ Ginny Hershey

 

Name:

 

Mary Virginia Hershey

 

 

 

 

 

By:

 

/s/ Brendan Hoffman

 

Name:

 

Brendan Hoffman

 

 

 

 

 

By:

 

/s/ Wayne A. Hussey

 

Name:

 

Wayne A. Hussey

 

 

 

 

 

By:

 

/s/ Jonathan Joselove

 

Name:

 

Jonathan Joselove

 

 

 

 

 

By:

 

/s/ Karen Katz

 

Name:

 

Karen Katz

 

 

 

 

 

By:

 

/s/ Lisa M. Kazor

 

Name:

 

Lisa M. Kazor

 

 

 

 

 

By:

 

/s/ Steven Kornajcik

 

Name:

 

Steven Kornajcik

 

 

 

 

 

By:

 

/s/ Thomas Lind

 

Name:

 

Thomas Lind

 

 

 

 

 

By:

 

/s/ Marita O’Dea Glodt

 

Name:

 

Marita O’Dea Goldt

 

 

 

 

 

By:

 

/s/ Ann S. Paolini

 

Name:

 

Ann S. Paolini

 

 

 

 

 

By:

 

/s/ John Russell Patrick

 

Name:

 

John Russell Patrick

 

A-1

--------------------------------------------------------------------------------


 

 

By:

 

/s/ Gregory G. Shields

 

Name:

 

Gregory G. Shields

 

 

 

 

 

By:

 

/s/ Stacie Shirley

 

Name:

 

Stacie Shirley

 

 

 

 

 

By:

 

/s/ James E. Skinner

 

Name:

 

James E. Skinner

 

 

 

 

 

By:

 

/s/ Margaret E. Spaniolo

 

Name:

 

Margaret E. Spaniolo

 

 

 

 

 

By:

 

/s/ Thomas P. Stangle

 

Name:

 

Thomas P. Stangle

 

 

 

 

 

By:

 

/s/ T. Dale Stapleton

 

Name:

 

T. Dale Stapleton

 

 

 

 

 

By:

 

/s/ Ann Stordahl

 

Name:

 

Ann Stordahl

 

 

 

 

 

By:

 

/s/ Burton M. Tansky

 

Name:

 

Burton M. Tansky

 

 

 

 

 

By:

 

/s/ Kim Yee

 

Name:

 

Kim Yee

 

A-2

--------------------------------------------------------------------------------